          Case 20-03110-KRH            Doc 5       Filed 07/31/20 Entered 07/31/20 14:33:16                     Desc Main
                                                   Document     Page 1 of 2

                                                                   Bankruptcy Case No. 19-34574-KRH
                                                                   Adversary Proceeding Case No. 20-03110-KRH


                                                   CERTIFICATE OF SERVICE

I, David N. Tabakin                                                     (name), certify that I am, and at all times during the
service of process was, not less than 18 years of age and not a party to the matter concerning which service of process was
made. I further certify that the service of this summons and a copy of the complaint was made
      July 30 2020                              (date) by:

     Ix      Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:
                      See Exhibit A

     r       Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:



     r       Residence Service: By leaving the process with the following adult at:



     r       Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
             addressed to the following officer of the defendant at:



     r       Publication: The defendant was served as follows: [Describe briefly]



     r       State Law: The defendant was served pursuant to the laws of the State of
             _______________ (name of state), as follows: [Describe briefly]



Under penalty of perjury, I declare that the foregoing is true and-correct.


    July 31, 2020
                              Date                                                             Signature
                     Print Name David N. Tabakin

                      Tavenner & Beran PLC 20 N, 8th St., 2nd Fl
                     Business Address
                       Richmond, VA 23219
                     Citv              State          Zio
Case 20-03110-KRH      Doc 5   Filed 07/31/20 Entered 07/31/20 14:33:16   Desc Main
                               Document     Page 2 of 2




                                       Exhibit A

Texas Growers Supply Alternative Gardening
c/o TGS Martin, Inc.
c/o Rickie Martin, President
14322 Hartshill Drive
Houston, TX 77044
